Title: To Benjamin Franklin from Bailly, 7 December 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin


				
					Paris ce 7 xbre 1784.
				
				M. Bailly présente ses respects à Monsieur Franklin. Il a l’honneur de lui envoyer le regître auquel les Commissaires ont apposé leur derniere Signature. Monsieur Franklin voudra bien y joindre la sienne. Il peut relire depuis la page 87 où est sa derniere Signature; mais à l’exception des deux ou trois derniers articles, M. Franklin a deja pris lecture du tout.
				M. Majault au nom de la faculté de Médecine offre à Monsieur Franklin les trois exemplaires ci joints du décret qu’elle a porté relativement au rapport. M. Majault y a joint un petit ouvrage

de sa composition et dont il fait hommage à Monsieur Franklin et que M. Bailly S’est chargé de lui faire passer.
				mr Francklin est prié de renvoier ce registre s’il a besoin de le garder avant le dimanche 12 xbre.
			 
				Notation: M. Bailly. 7 Decr 1784—
			